Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 1 of 39 PageID# 961




          EXHIBIT D
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 2 of 39 PageID# 962



                SECOND DECLARATION OF DR. HOMER VENTERS, M.D.

        I, Homer Venters, pursuant to 28 U.S.C. § 1746, declare as follows:

    A. Background

        1.      This declaration supplements my declaration dated July 19, 2020, in the action

 Santos Garcia v. Wolf, No. 1:20-cv-00821 (E.D. Va.).

        2.      As I explained more extensively in my prior declaration, and as set forth in my CV

 attached hereto as Exhibit A, I am a physician, internist, and epidemiologist with over a decade of

 experience in providing, improving, and leading health services for incarcerated people. My

 experience in correctional health includes two years visiting immigration detention centers and

 conducting analyses of physical and mental health policies and procedures for persons detained by

 the U.S. Department of Homeland Security. This work included and resulted in collaboration with

 U.S. Immigration and Customs Enforcement (“ICE”) on numerous individual cases of medical

 release, the formulation of health-related policies, and testimony before the U.S. Congress

 regarding mortality inside ICE detention facilities.

        3.      Since April 2020, I have worked exclusively on COVID-19 responses in detention

 settings and have conducted court-ordered inspections of several detention facilities to assess the

 adequacy of their COVID-19 responses. Since my initial declaration, I have been named as the

 independent health monitor of the Santa Barbara County Jail and also named to the COVID-19

 monitoring panel (McPherson) for Connecticut State Prison system.

    B. Material and Information Reviewed

        4.      I have reviewed the following material in preparing this declaration:

    •   Declaration of Dr. Teresa Moore, submitted in this case (ECF No. 32-1).

    •   Declaration of James Mullan, submitted in this case (ECF No. 31-1)




                                                  1
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 3 of 39 PageID# 963



    •   Declaration of Jeffrey Crawford, submitted in this case (ECF No. 30-1)

    •   Declaration of Christian Alberto Santos Garcia, submitted in this case (ECF No. 1-1)

    •   Declaration of Santos Salvador Bolanos Hernandez, submitted in this case (ECF No. 1-2)

    •   Supplemental Declaration of Santos Salvador Bolanos Hernandez, to be submitted in this

        case.

    •   Declaration of Gerson Amilcar Perez Garcia, submitted in this case (ECF No. 1-3)

    •   Declaration of Ismael Castillo Gutierrez, submitted in this case (ECF No. 1-4)

    •   Supplemental Declaration of Ismael Castillo Gutierrez, to be submitted in this case.

    C. Findings

        5.      As I reported in my initial declaration, my assessment of the COVID-19 response

 at Farmville Detention Center (“FDC”) falls into three domains;

                a. Do current practices in FDC adequately detect the number and severity of

                   COVID-19 cases among staff and incarcerated individuals and respond in a

                   manner consistent with CDC guidelines and other established clinical standards

                   of care?

                b. Do current practices in FDC adequately slow the spread of COVID-19 through

                   the facility and between people — both staff and incarcerated individuals — in

                   a manner consistent with CDC guidelines and other clinical standards of care?

                c. Do current practices in FDC adequately identify and protect high-risk

                   incarcerated individuals from serious illness and death from COVID-19?

        6.      While I believe that a facility inspection is warranted to fully answer each of these

 three questions, the information I have reviewed for this declaration leaves me gravely concerned

 about the safety of people detained at FDC and staff who are working there. The deficiencies that



                                                  2
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 4 of 39 PageID# 964



 are apparent from this information span all three domains of my review. Information I have

 reviewed indicates that FDC is either unable or unwilling to comply with CDC guidelines and

 basic correctional and infection control practices in their response to COVID-19. For each of the

 three areas referenced above, I have included my concerns about the actions of ICE and FDC thus

 far and also noted gaps in information that can only be addressed through physical inspection of

 the facility.

     D. Inadequate screening and response to cases of COVID-19

         7.      Inadequate screening. The declarations of Dr. Moore and Director Crawford

 discuss daily screening for COVID-19 as involving a temperature check and symptom check for

 staff but only rely on temperature checks for detainees. This approach is grossly inadequate

 because many people present with elevated temperature later in their COVID-19 course and

 affirmatively asking about cardinal symptoms of COVID-19 is important to early detection,

 whether the person being screened is a detainee or staff member. The CDC has updated their

 guidance for detention settings twice with specific linkage to post-intake symptom screening.1 In

 his first declaration, Mr. Castillo Gutierrez reports that he first experienced COVID-19 symptoms

 on June 30th but that he was not tested until July 4th. This delay represents several days of potential

 exposure of other detainees and staff to COVID-19 and a daily check of each person’s COVID-19

 symptoms in addition to temperature checks is required to find new cases as quickly as possible.

 Part of my inspection would be to observe the current screening operations and not only assess

 the extent to which CDC guidelines are not being implemented, but also estimate the resource and




 1
  https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
 correctional-detention.html.


                                                   3
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 5 of 39 PageID# 965



 staffing implications of moving from temperature checks (which may require 4-8 minutes per

 dorm/pod) to symptom and temperature checks (which may require double the time).

        8.      The declarations of Dr. Moore and Director Crawford also state explicitly that any

 concern about the adequacy of COVID-19 testing is “false”. My experience investigating and

 inspecting numerous facilities is that there is very likely a gap in the testing approach of FDC.

 Specifically, the assertion that having tested every detained person represents adequate testing is

 simply inconsistent with CDC guidelines, which anticipate the need for ongoing testing (as

 opposed to testing every detainee once) in facilities with widespread transmission such as FDC.

 This ongoing testing should include people who are in a new admission quarantine group, as well

 as those who are in the same building as any new cases and who are otherwise identified as close

 contacts of new cases. In addition, Director Crawford’s assertion that there is no delay in delivery

 of test results to detainees is in conflict with reports by detainees to the contrary, including Mr.

 Castillo Gutierrez who reported in his supplemental declaration that he was still waiting for a

 COVID-19 test result more than two weeks after the sample was taken. Part of my inspection

 would involve observation of new admission housing areas, and review the protocols in place for

 testing and separation of newly admitted detainees from others.

        9.      Inadequate response. Beyond screening, multiple detainees report inadequate

 response to their reporting of potential COVID-19 symptoms or concerns. Mr. Santos Garcia states

 in his declaration that he reported clear symptoms of COVID-19 to medical staff, that his

 symptoms and report to health staff were on June 18th but that he was not seen until June 22nd. Mr.

 Bolanos Hernandez reports a similar delay after reporting COVID-19 symptoms to staff. Even

 without an outbreak, this represents a breach of correctional standards of care, which require that

 a patient who reports a symptom be seen by a health professional within 24 hours. Several months




                                                  4
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 6 of 39 PageID# 966



 into the COVID-19 outbreak, this lack of response is even more egregious. One relevant aspect of

 any FDC inspection would be to review the places and processes by which detainees obtain sick

 call slips, submit them, and receive care.

        10.     Use of solitary confinement as medical isolation. CDC guidelines make clear that

 medical isolation should not be punitive and should not represent a setting that limits access to

 reading material, contact with the outside world and other basic rights of detained people.

 Nonetheless, the reports of multiple detainees including Mr. Perez Garcia include conditions of

 medical isolation and involve being locked in a cell for the entire day, without reading material or

 access to phone calls or other basic amenities. In addition, the reports of little medical monitoring

 during isolation in detainee declarations raise concerns that patients who are known to have

 COVID-19 may deteriorate in these cells without being assessed or cared for.

    E. Inadequate infection control measures

        11.     Egregious transfer of detainees into FDC. The transfer of people from detention

 settings in Florida and Arizona to Farmville Detention Center has caused an outbreak of COVID-

 19 in FDC. Since the CDC promulgated its first version of detention guidelines for COVID-19

 response in March 2020, the danger of transfers between facilities has been clear, and the need to

 limit such transfers universally accepted. In fact, the declarations of Dr. Moore and Director

 Crawford of FDC also make clear that transfers into the facility had been stopped in April 2020

 for this reason. In addition, both Dr. Moore and Director Crawford report that any person coming

 into FDC would first be held at another facility for 14 days in new admission quarantine, to assure

 that they did not have COVID-19 before entering the facility. Per Director Crawford, “the number

 of existing negative pressure and solid door / solid wall rooms, while thus far a sufficient number

 to isolate individual cases of symptomatic or potentially exposed individuals, may be too few to




                                                  5
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 7 of 39 PageID# 967



 also quarantine all intakes in blanket fashion in the event of a large influx of transferees.”2   As a

 result, ICE, Armor and FDC generally agreed on April 14th 2020 that all new admissions to FDC

 would be quarantined at Caroline County detention for 14 days before being admitted into FDC.

          12.    For unknown reasons, ICE and FDC appear to have ignored these practices and

 policies in June 2020, when 74 detainees were accepted for transfer into FDC directly from Florida

 and Arizona. At the time, both states were experiencing dramatic spikes in COVID-19 infection

 rates, while Virginia rates were in decline (see Appendix 1-3)3. These 74 people were sent to, and

 accepted into FDC without being tested or being held at an intermediary facility for 14 days. In

 addition to coming from states with high rates of COVID-19, at least three of the actual facilities

 from which people were being sent had active cases among its detainees, including Krome

 Detention Center in Florida and Eloy and Florence Detention Centers in Arizona.4 Despite this

 clear and present risk, ICE initiated and Director Crawford accepted the transfer of these detainees

 directly into FDC without being tested or quarantined. In his declaration, Director Crawford stated

 that at the time “there were no facts to indicate that ICA Farmville could not accommodate these

 transferees”. But his own assessment from April, almost two months earlier had been that the lack

 of adequate quarantine and medical isolation housing areas should lead to the stopping of new

 admissions into FDC.




 2
     Crawford Decl. ¶ 19.
 3
  https://www.kff.org/coronavirus-covid-19/issue-brief/state-data-and-policy-actions-to-address-
 coronavirus/
 4
  https://web.archive.org/web/20200602164045/ice.gov/coronavirus;
 https://www.reuters.com/article/us-health-coronavirus-immigration-detent/u-s-immigration-
 officials-spread-coronavirus-with-detainee-transfers-idUSKCN24I1G0.


                                                   6
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 8 of 39 PageID# 968



        13.     Prior to these mass transfers of detained people into FDC, the most recent COVID-

 19 case at FDC occurred in April and the total number of detained people and staff who had tested

 positive for COVID-19 was two. Among the 74 people who were transferred into FDC from

 Florida and Arizona, Director Crawford reports that 51 had tested positive for COVID-19 within

 several weeks. The COVID-19 infections quickly spread throughout the facility and by mid-July,

 more that 80% of all detainees at FDC had tested positive, and 26 staff tested positive for COVID-

 19. At least six detainees required hospitalization. As of August 8, 2020, the number of detainees

 with COVID-19 infection at FDC has grown to 339 according to the ICE website. One of these

 people, Mr. James Hill, died on August 5th. ICE reported the death of this 72 year old man, with

 his cause of death being “still under investigation” but they also revealed that he tested positive

 for COVID-19 after being transferred to the hospital for shortness of breath on July 11th having

 come to the attention of FDC staff that day before, on July 10th. When multiple individuals with

 COVID-19 enter a facility, their contact with numerous staff and other detainees can cause rapid

 spread of the virus throughout the facility as both staff and detainees move about. This appears to

 have occurred in FDC. The declaration of Director Crawford indicates that limiting staff to

 working on dedicated housing areas (as opposed to working in multiple housing areas) and

 conducting contact tracing of close contacts of new COVID-19 cases only started after the June

 outbreak began. Thus FDC not only admitted extremely high-risk detainees into their facility and

 ignored their own policies regarding new admission quarantine, but also failed to implement any

 basic limitations to the movement of staff into and out of multiple housing areas, thereby increasing

 the spread of the virus.




                                                  7
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 9 of 39 PageID# 969



        14.     In addition to the egregious breach in basic infection control standards and CDC

 guidelines represented by the transfer of detainees into FDC, there are several other critical lapses

 in infection control reported by detainees.

        15.     Lack of Social Distancing. Multiple detainees report in their declarations that social

 distancing is not encouraged or otherwise implemented by FDC staff. Director Crawford states in

 his declaration that social distancing is possible because of the number of square feet of space

 available to detainees, but this either misrepresents or misunderstands basic aspects of social

 distancing. The average amount of space per detainee is immaterial when detainees come into

 close contact with each other and staff at predictable choke points, such as lines for medication

 and meals, entering and leaving recreation spaces, and in sleeping, bathing and bathroom and

 phone utilization. These are everyday scenarios that bring people into very close contact within

 detention settings. Mr. Castillo Gutierrez reports in his declaration that detainees sleep shoulder to

 shoulder in bunk beds, a serious deficiency in infection control and one that is not mitigated at all

 by the calculation of square feet of space per detainee referenced by Director Crawford. Mr.

 Bolanos Hernandez reports in his declaration that social distancing is not enforced by guards. This

 is a crucial failing because as the CDC makes clear, social distancing is not only an individual

 intervention, but is also a response organizations need to implement. For detention settings this

 requires training of staff to promote social distancing and analysis of video by managers to identify

 areas and times when social distancing is not being implemented. While Director Crawford lists a

 series of interventions under the FDC efforts towards social distancing, his own declaration makes

 clear that even in April, the implementation of social distancing had been called into question by

 security and health staff alike. My experience in assessing social distancing during COVID-19

 response in detained settings is that training of staff, video review of housing areas during off hours




                                                   8
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 10 of 39 PageID# 970



  and weekends, and physical plant changes are all required to implement these CDC-recommended

  infection control measures. The reports by detainees, combined with FDC Director Crawford’s

  own declaration make clear that social distancing is not being effectively implemented in the

  facility.

          16.    Lack of access to PPE and lack of use of masks. Multiple detainees report in their

  declarations that staff and other detainees often do not wear masks. Given the lack of social

  distancing at FDC, this represents a serious infection control failure. This failure may stem from

  lack of engagement with detainees about how and why masks are essential in protecting them and

  others against COVID-19, and may reflect a similar failure to engage staff on these issues. In

  addition, this failure may reflect the reliance, in part, on expired N95 masks in FDC. The FDC

  staff report obtaining expired N95 masks for detainee use along with other masks. The use of N95

  masks is generally reserved for health staff for several reasons, notably because these masks are

  tight fitting and most people who are not trained in their use find them uncomfortable and struggle

  to wear them for long periods of time. The CDC does not recommend N95 masks for detained

  people and instead recommends the use of cloth face coverings. I have personally managed

  numerous detention outbreaks and have observed how quickly people who are not health

  professionals discard or stop using N95 masks. While N95 masks do provide greater protection

  than cloth face coverings, the use of these masks at FDC likely harms overall infection control to

  the extent that people stop using any mask at all. One of the observations I make during COVID-

  19 inspections is the number of staff and detainees wearing masks and practicing social distancing.

  I also review the hand washing and cleaning/disinfecting supplies in each housing area and




                                                  9
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 11 of 39 PageID# 971



  common spaces. The elements of social distancing that I utilize for evaluation include those

  referenced by the CDC for correctional settings since March 2020 (see Appendix 4)5.

         17.     Use of force with pepper spray. The response to a demonstration or protest among

  detainees who were seeking information about COVID-19 with use of force and spraying of pepper

  spray in a confined area represents a serious potential violation of ICE use of force policies. This

  also represents a dangerous action in terms of promoting the spread of COVID-19, especially in a

  facility with widespread transmission. The coughing, runny nose, tearing and deep breathing that

  results from pepper spray exposure represents a powerful accelerator of COVID-19 transmission.

  Reports from detainees indicate that de-escalation and communication was warranted in this

  incident, and that instead, ICE and FDC responded with force in a manner that may have worsened

  the outbreak of COVID-19.

      F. Inadequate protection of high-risk patients

         18.     FDC has failed to identify and protect high risk patients who are detained at FDC.

  The declaration of Dr. Moore states that she and other staff at FDC have utilized CDC criteria for

  identification of high-risk patients at FDC but the list of criteria she references is from April and

  does not reflect recently expanded criteria utilized by the CDC, including obesity, liver disease,

  pregnancy and tobacco smoking. She does not provide any information about how many high-risk

  patients were identified when this task was undertaken, nor how many remain. Director Crawford

  states in his declaration that three detainees were identified as being at elevated risk. In my

  experience in correctional health, I would expect that between ¼ and ½ of people in detention

  would meet the CDC criteria for being high-risk for serious illness or death from COVID-19




  5
   https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
  correctional-detention.html#social_distancing


                                                   10
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 12 of 39 PageID# 972



  infection. In addition, Dr. Moore does not identify any clinical or public health measures that will

  be taken to provide additional protection or care for these high-risk patients. In my experience

  managing outbreaks in detention settings, high risk patients can be protected in several ways,

  including consideration for release, cohorting inside specialized housing areas with specially

  trained staff, more frequent symptoms checks, and additional scheduled clinical encounters. The

  lack of meaningful interventions to protect high-risk patients is also supported by the declarations

  of detainees. Mr. Bolanos Hernandez reports in his declaration that aside from seeing signs that

  some people with certain health problems could have worse outcomes with COVID-19, he is

  unaware of any other special measures taken on his behalf as a high-risk patient. This also appears

  to be the case for the detainee who died, Mr. James, who was not transferred out of FDC until he

  exhibited shortness of breath and required hospitalization.

      G. Lack of post-COVID-19 health assessments and care.

         19.     Medically vulnerable patients who contract COVID-19 are likely to need care after

  they are no longer infectious, and even those who are not medically vulnerable may need more

  extensive care to fully recover. Care for COVID-19 patients extends beyond simply clearing them

  to return to general population housing areas because they have reached a 14-day mark after their

  diagnosis. The World Health Organization has reported that physical recovery from COVID-19

  can extend well beyond the period of active infection, taking six weeks or longer.6 Many of the

  people I have spoken with in detention settings report ongoing symptoms post-COVID-19

  infection including shortness of breath, chest pain, tinnitus and daily headaches. These symptoms

  last weeks or longer and the facility must create a plan of care that assesses, documents and treats



  6
    https://www.who.int/docs/default-source/coronaviruse/who-china-joint-mission-on-covid-19-
  final-report.pdf.


                                                  11
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 13 of 39 PageID# 973



  these problems among detained people. Basic elements of a post-COVID-19 assessment include

  asking patients whether they experienced any of the CDC-listed symptoms during their COVID-

  19 infection, and whether they continue to experience any of those symptoms, or any other

  symptoms. This COVID-19 recovery encounter should occur with every patient who was

  confirmed or is suspected of having COVID-19. These efforts will likely include pulmonary

  rehabilitation and physical therapy or exercise as part of what patients need to recover from

  COVID-19.7 At a baseline, any patient who experienced shortness of breath or other pulmonary

  symptoms should have their respiratory status and symptoms documented and be considered for

  incentive spirometry.8 Patients with chest pain should be evaluated for cardiac complications of

  COVID-19, have an EKG conducted and be referred for cardiology consultation. Because COVID-

  19 is associated with high rates of blood clots, as well as kidney and liver damage, these recovery

  encounters should also include structured questions to elicit information about these symptoms,

  and when indicated, laboratory testing should follow. Implementing these basic and required

  elements of COVID-19 care will require adequate staff as well as training. Declarations from

  multiple detainees at FDC reveal ongoing symptoms weeks after their initial COVID-19 diagnosis

  and a lack of appropriate assessment and care for their ongoing symptoms. In addition, detainees

  report ongoing efforts to transfer them, which should be avoided in the recovery period unless and

  until each patient has been assessed in the manner described above and been found to be free of

  disability or other ongoing symptoms that could be exacerbated by transfer. It is critical to establish

  that while medical vulnerable/high-risk patients are especially in need of this type of recovery



  7
   https://rehabmed.weill.cornell.edu/sites/default/files/post_covid_rehab_-_patient_guide_0.pdf;
  https://www.healthline.com/health-news/what-to-do-after-recovering-from-covid-19#Walking
  8
      https://lunginstitute.com/blog/incentive-spirometry-benefits/


                                                    12
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 14 of 39 PageID# 974



  assessment and care, any patient who is diagnosed with COVID-19 must be assessed for ongoing

  symptoms.

         20.     In my work investigating over two dozen COVID-19 responses inside correctional

  settings, the transfer of detained people from Florida and Arizona into FDC represents one of the

  most egregious and harmful actions I have encountered. There can be no doubt that the actions of

  ICE in this matter has caused infection, morbidity and now mortality. The declarations of detained

  people, as well as FDC medical and administrative staff raise grave concerns that the facility

  remains unable to provide basic health services and implement the infection control measures

  recommended by the CDC, and to comply with basic ICE policies and other standards of care. It

  is notable that in announcing the death of Mr. Hill, ICE proclaims that “ICE has taken extensive

  precautions to limit the potential spread of COVID-19” when in fact, his death and the infection

  of hundreds of people at FDC demonstrate just the opposite. While I have not reviewed the medical

  or security records of Mr. Hill, he was clearly at elevated risk for serious illness or death from

  COVID-19 based solely on his age. If he experienced the same inadequate screening and delays

  in response to COVID-19 symptoms described above, then his death is very likely directly

  attributable to the numerous deficiencies and inadequacies described in this report. The

  information I have reviewed from both FDC staff and detainees indicate that FDC is not

  responding to the COVID-19 outbreak in a manner consistent with CDC guidelines or basic

  standards for correctional health care.

         21.     The grave situation that the detainees and staff of FDC find themselves in requires

  an immediate, expert inspection of the facility’s COVID-19 response. Having conducted many of

  these inspections, I am extremely confident that the inspection must be in person and will yield

  concrete recommendations that ICE and FDC can quickly utilize to prevent more morbidity and




                                                 13
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 15 of 39 PageID# 975



  mortality. I understand that CDC staff may be planning a facility visit to FDC, which I support. It

  is important to recognize, however, that an expert inspection of FDC by a correctional health expert

  is different than a visit by CDC staff. Staff from the CDC will be able to communicate the latest

  recommendations to FDC regarding COVID-19 prevention and management, but they will not

  likely review or inspect critical aspects of correctional health that bear directly on the adequacy of

  the FDC COVID-19 response. For example, many of the declarations I have reviewed indicate

  slow or inadequate access to sick call, and the CDC recommendations are silent on this important

  area. In my inspections, review of the sick call mechanics inside each housing area, including

  where sick call slips are stored, how they are accessed, returned by detainees, and collected by

  staff is crucial to understanding whether COVID-19 symptoms reported by detainees result in

  action by the facility. In addition, visits conducted by the CDC may not include staff who have

  directed or even provided care in correctional health services, leaving the selection of inspection

  topics and sites to the FDC staff. This limits the view of the facility to areas that FDC staff wish

  to show, instead of involving a rigorous independent assessment based on a standardized

  assessment approach. In order to determine the adequacy and remaining gaps in the FDC COVID-

  19 response, I believe a facility inspection by a correctional health expert is needed urgently.



  I declare under penalty of perjury that the foregoing is true and correct.

  Executed on the 10th of August, in the year 2020, in the city of Port Washington, NY.

                                                                Dr. Homer Venters




                                                                ______________________________



                                                   14
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 16 of 39 PageID# 976




           EXHIBIT A
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 17 of 39 PageID# 977

                             Dr. Homer D. Venters
                       10 ½ Jefferson St., Port Washington, NY, 11050
                         hventers@gmail.com, Phone: 646-734-5994

     ______________________________________________________   __
     HEALTH ADMINISTRATOR          PHYSICIAN      EPIDEMIOLOGIST

                                      Professional Profile
     •   International leader in provision and improvement of health services to patients with
         criminal justice involvement.
     •   Innovator in linking care of the incarcerated to Medicaid, health homes, DSRIPs.
     •   Successful implementer of nations’ first electronic health record, performance
         dashboards and health information exchange among pre-trial patients.
     •   Award winning epidemiologist focused on the intersection of health, criminal justice
         and human rights in the United States and developing nations.
     •   Human rights leader with experience using forensic science, epidemiology and public
         health methods to prevent and document human rights abuses.

                                   Professional Experience
     Medical/Forensic Expert, 3/2016-present
     o Review COVID-19 policies and procedures in detention settings.
     o Conduct analysis of health services and outcomes in detention settings.
     o Conduct site inspections and evaluations in detention settings.
     o Produce expert reports, testimony regarding detention settings.

     President, Community Oriented Correctional Health Services (COCHS), 1/1/2020-
     4/30/20.
     o Lead COCHS efforts to provide technical assistance, policy guidance and research
        regarding correctional health and justice reform.
     o Oversee operations and programmatic development of COCHS
     o Serve as primary liaison between COCHS board, funders, staff and partners.

     Senior Health and Justice Fellow, Community Oriented Correctional Health Services
     (COCHS), 12/1/18-12/31/2018
     o Lead COCHS efforts to expand Medicaid waivers for funding of care for detained
        persons relating to Substance Use and Hepatitis C.
     o Develop and implement COCHS strategy for promoting non-profit models of
        diversion and correctional health care.


     Director of Programs, Physicians for Human Rights, 3/16-11/18.
     o Lead medical forensic documentation efforts of mass crimes against Rohingya and
        Yazidi people.
     o Initiate vicarious trauma program.
     o Expand forensic documentation of mass killings and war crimes.
     o Develop and support sexual violence capacity development with physicians, nurses
        and judges.
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 18 of 39 PageID# 978



     o Expand documentation of attacks against health staff and facilities in Syria and
       Yemen.

     Chief Medical Officer/Assistant Vice President, Correctional Health Services, NYC
            Health and Hospitals Corporation 8/15-3/17.
     o Transitioned entire clinical service (1,400 staff) from a for-profit staffing company
        model to a new division within NYC H + H.
     o Developed new models of mental health and substance abuse care that significantly
        lowered morbidity and other adverse events.
     o Connected patients to local health systems, DSRIP and health homes using
        approximately $5 million in external funding (grants available on request).
     o Reduced overall mortality in the nation’s second largest jail system.
     o Increased operating budget from $140 million to $160 million.
     o Implemented nation’s first patient experience, provider engagement and racial
        disparities programs for correctional health.

     Assistant Commissioner, Correctional Health Services, New York Department of
            Health and Mental Hygiene, 6/11-8/15.
     o Implemented nation’s first electronic medical record and health information exchange
        for 1,400 staff and 75,000 patients in a jail.
     o Developed bilateral agreements and programs with local health homes to identify
        incarcerated patients and coordinate care.
     o Increased operating budget of health service from $115 million to $140 million.
     o Established surveillance systems for injuries, sexual assault and mental health that
        drove new program development and received American Public Health Association
        Paper of the Year 2014.
     o Personally care for and reported on over 100 patients injured during violent
        encounters with jail security staff.


     Medical Director, Correctional Health Services, New York Department of Health and
           Mental Hygiene, 1/10-6/11.
     o Directed all aspects of medical care for 75,000 patients annually in 12 jails, including
       specialty, dental, primary care and emergency response.
     o Direct all aspects of response to infectious outbreaks of H1N1, Legionella,
       Clostridium Difficile.
     o Developed new protocols to identify and report on injuries and sexual assault among
       patients.

     Deputy Medical Director, Correctional Health Services, New York Department of
           Health and Mental Hygiene, 11/08-12/09.
     o Developed training program with Montefiore Social internal medicine residency
        program.
     o Directed and delivered health services in 2 jails.

     Clinical Attending Physician, Bellevue/NYU Clinic for Survivors of Torture, 10/07-
            12/11.
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 19 of 39 PageID# 979




     Clinical Attending Physician, Montefiore Medical Center Bronx NY, Adult Medicine,
            1/08-11/09.

                                    Education and Training
     Fellow, Public Health Research, New York University 2007-2009. MS 6/2009
     Projects: Health care for detained immigrants, Health Status of African immigrants in
     NYC.
     Resident, Social Internal Medicine, Montefiore Medical Center/Albert         Einstein
            University7/2004- 5/2007.
     M.D., University of Illinois, Urbana, 12/2003.
     M.S. Biology, University of Illinois, Urbana, 6/03.
     B.A. International Relations, Tufts University, Medford, MA, 1989.

                             Academic Appointments, Licensure
     Clinical Associate Professor, New York University College of Global Public Health,
     5/18-present.

     Clinical Instructor, New York University Langone School of Medicine, 2007-2018.

     M.D. New York (2007-present).

                                              Media
     TV
     i24 Crossroads re Suicide in U.S. Jails 8/13/19.

     i24 Crossroads re re Life and Death in Rikers Island 6/13/19.

     Amanpour & Company, NPR/PBS re Life and Death in Rikers Island 4/15/19.

     CNN, Christiane Amanpour re Forensic documentation of mass crimes against Rohingya.
     7/11/18.

     i24 Crossroads with David Shuster re health crisis among refugees in Syria. 7/6/18.

     Canadian Broadcasting Corporation TV with Sylvie Fournier (in French) re crowd
     control weapons. 5/10/18

     i24 Crossroads with David Shuster re Cholera outbreak in Yemen. 2/15/18.

     China TV re WHO guidelines on HIV medication access 9/22/17.

     Radio/Podcast
     Morning Edition, NPR re Health Risks of Criminal Justice System. 8/9/19.

     Fresh Air with Terry Gross, NPR re Life and Death in Rikers Island, 3/6/19.
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 20 of 39 PageID# 980



     Morning Edition, NPR re Life and Death in Rikers Island, 2/22/19.

     LeShow with Harry Sherer re forensic documentation of mass crimes in Myanmar, Syria,
     Iraq. 4/17/18.

     Print articles and public testimony
     Oped: Four ways to protect our jails and prisons from coronavirus. The Hill 2/29/20.

     Oped: It’s Time to Eliminate the Drunk Tank. The Hill 1/28/20.

     Oped: With Kathy Morse. A Visit with my Incarcerated Mother. The Hill 9/24/19.

     Oped: With Five Omar Muallim-Ak. The Truth about Suicide Behind Bars is Knowable.
     The Hill 8/13/19.

     Oped: With Katherine McKenzie. Policymakers, provide adequate health care in prisons
     and detention centers. CNN Opinion, 7/18/19.
     Oped: Getting serious about preventable deaths and injuries behind bars. The Hill, 7/5/19.

     Testimony: Access to Medication Assisted Treatment in Prisons and Jails, New York
     State Assembly Committee on Alcoholism and Drug Abuse, Assembly Committee on
     Health, and Assembly Committee on Correction. NY, NY, 11/14/18.

     Oped: Attacks in Syria and Yemen are turning disease into a weapon of war, STAT News,
     7/7/17.

     Testimony: Connecticut Advisory Committee to the U.S. Commission on Civil Rights:
     Regarding the use of solitary confinement for prisoners. Hartford CT, 2/3/17.

     Testimony: Venters HD, New York Advisory Committee to the U.S. Commission on
     Civil Rights: Regarding the use of solitary confinement for juveniles in New York. July
     10, 2014. NY NY.

     Testimony: New York State Assembly Committee on Correction with the Committee on
     Mental Health: Regarding Mental Illness in Correctional Settings. November 13, 2014.
     Albany NY.
     Testimony: New York State Assembly Committee on Correction with the Committee on
     Mental Health: Regarding Mental Illness in Correctional Settings. November 13, 2014.
     Albany NY.

     Oped: Venters HD and Keller AS, The Health of Immigrant Detainees. Boston Globe,
     April 11, 2009.

     Testimony: U.S. House of Representatives, House Judiciary Committee’s Subcommittee
     on Immigration, Citizenship, Refugees, Border Security, and International Law: Hearing
     on Problems with Immigration Detainee Medical Care, June 4, 2008.
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 21 of 39 PageID# 981




                                    Peer Reviewed Publications
     Parmar PK, Leigh J, Venters H, Nelson T. Violence and mortality in the Northern Rakhine State
     of Myanmar, 2017: results of a quantitative survey of surviving community leaders in
     Bangladesh. Lancet Planet Health. 2019 Mar;3(3):e144-e153.

     Venters H. Notions from Kavanaugh hearings contradict medical facts. Lancet. 10/5/18.

     Taylor GP, Castro I, Rebergen C, Rycroft M, Nuwayhid I, Rubenstein L, Tarakji A, Modirzadeh
     N, Venters H, Jabbour S. Protecting health care in armed conflict: action towards accountability.
     Lancet. 4/14/18.

     Katyal M, Leibowitz R, Venters H. IGRA-Based Screening for Latent Tuberculosis Infection in
     Persons Newly Incarcerated in New York City Jails. J Correct Health Care. 2018 4/18.

     Harocopos A, Allen B, Glowa-Kollisch S, Venters H, Paone D, Macdonald R. The Rikers Island
     Hot Spotters: Exploring the Needs of the Most Frequently Incarcerated.
     J Health Care Poor Underserved. 4/28/17.

     MacDonald R, Akiyama MJ, Kopolow A, Rosner Z, McGahee W, Joseph R, Jaffer M, Venters
     H. Feasibility of Treating Hepatitis C in a Transient Jail Population.
     Open Forum Infect Dis. 7/7/18.

     Siegler A, Kaba F, MacDonald R, Venters H. Head Trauma in Jail and Implications for Chronic
     Traumatic Encephalopathy. J Health Care Poor and Underserved. In Press (May 2017).

     Ford E, Kim S, Venters H. Sexual abuse and injury during incarceration reveal the need for re-
     entry trauma screening. Lancet. 4/8/18.

     Alex B, Weiss DB, Kaba F, Rosner Z, Lee D, Lim S, Venters H, MacDonald R. Death After Jail
     Release. J Correct Health Care. 1/17.

     Akiyama MJ, Kaba F, Rosner Z, Alper H, Kopolow A, Litwin AH, Venters H, MacDonald R.
     Correlates of Hepatitis C Virus Infection in the Targeted Testing Program of the New York City
     Jail System. Public Health Rep. 1/17.

     Kalra R, Kollisch SG, MacDonald R, Dickey N, Rosner Z, Venters H. Staff Satisfaction, Ethical
     Concerns, and Burnout in the New York City Jail Health System. J Correct Health Care. 2016
     Oct;22(4):383-392.


     Venters H. A Three-Dimensional Action Plan to Raise the Quality of Care of US Correctional
     Health and Promote Alternatives to Incarceration. Am J Public Health. April 2016.104.

     Glowa-Kollisch S, Kaba F, Waters A, Leung YJ, Ford E, Venters H. From Punishment to
     Treatment: The “Clinical Alternative to Punitive Segregation” (CAPS) Program in New York
     City Jails. Int J Env Res Public Health. 2016. 13(2),182.

     Jaffer M, Ayad J, Tungol JG, MacDonald R, Dickey N, Venters H. Improving Transgender
     Healthcare in the New York City Correctional System. LGBT Health. 2016 1/8/16.
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 22 of 39 PageID# 982




     Granski M, Keller A, Venters H. Death Rates among Detained Immigrants in the United States.
     Int J Env Res Public Health. 2015. 11/10/15.

     Michelle Martelle, Benjamin Farber, Richard Stazesky, Nathaniel Dickey, Amanda Parsons,
     Homer Venters. Meaningful Use of an Electronic Health Record in the NYC Jail System. Am J
     Public Health. 2015. 8/12/15.

     Fatos Kaba, Angela Solimo, Jasmine Graves, Sarah Glowa-Kollisch, Allison Vise, Ross
     MacDonald, Anthony Waters, Zachary Rosner, Nathaniel Dickey, Sonia Angell, Homer Venters.
     Disparities in Mental Health Referral and Diagnosis in the NYC Jail Mental Health Service. Am J
     Public Health. 2015. 8/12/15.

     Ross MacDonald, Fatos Kaba, Zachary Rosner, Alison Vise, Michelle Skerker, David Weiss,
     Michelle Brittner, Nathaniel Dickey, Homer Venters. The Rikers Island Hot Spotters. Am J
     Public Health. 2015. 9/17/15.

     Selling Molly Skerker, Nathaniel Dickey, Dana Schonberg, Ross MacDonald, Homer Venters.
     Improving Antenatal Care for Incarcerated Women: fulfilling the promise of the Sustainable
     Development      Goals.    Bulletin    of    the   World      Health   Organization.2015.

     Jasmine Graves, Jessica Steele, Fatos Kaba, Cassandra Ramdath, Zachary Rosner, Ross
     MacDonald, Nathanial Dickey, Homer Venters. Traumatic Brain Injury and Structural Violence
     among Adolescent males in the NYC Jail System J Health Care Poor Underserved.
     2015;26(2):345-57.

     Glowa-Kollisch S, Graves J, Dickey N, MacDonald R, Rosner Z, Waters A, Venters H. Data-
     Driven Human Rights: Using Dual Loyalty Trainings to Promote the Care of Vulnerable Patients
     in Jail. Health and Human Rights. Online ahead of print, 3/12/15.

     Teixeira PA1, Jordan AO, Zaller N, Shah D, Venters H. Health Outcomes for HIV-Infected
     Persons Released From the New York City Jail System With a Transitional Care-Coordination
     Plan. 2014. Am J Public Health. 2014 Dec 18.

     Selling D, Lee D, Solimo A, Venters H. A Road Not Taken: Substance Abuse Programming in
     the New York City Jail System. J Correct Health Care. 2014 Nov 17.

     Glowa-Kollisch S, Lim S, Summers C, Cohen L, Selling D, Venters H. Beyond the Bridge:
     Evaluating a Novel Mental Health Program in the New York City Jail System. Am J Public
     Health. 2014 Sep 11.

     Glowa-Kollisch S, Andrade K, Stazesky R, Teixeira P, Kaba F, MacDonald R, Rosner Z, Selling
     D, Parsons A, Venters H. Data-Driven Human Rights: Using the Electronic Health Record to
     Promote Human Rights in Jail. Health and Human Rights. 2014. Vol 16 (1): 157-165.

     MacDonald R, Rosner Z, Venters H. Case series of exercise-induced rhabdomyolysis in the New
     York City Jail System. Am J Emerg Med. 2014. Vol 32(5): 446-7.

     Bechelli M, Caudy M, Gardner T, Huber A, Mancuso D, Samuels P, Shah T, Venters H. Case
     Studies from Three States: Breaking Down Silos Between Health Care and Criminal Justice.
     Health Affairs. 2014. Vol. 3. 33(3):474-81.
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 23 of 39 PageID# 983




     Selling D, Solimo A, Lee D, Horne K, Panove E, Venters H. Surveillance of suicidal and non-
     suicidal self-injury in the new York city jail system. J Correct Health Care. 2014. Apr:20(2).

     Kaba F, Diamond P, Haque A, MacDonald R, Venters H. Traumatic Brain Injury Among Newly
     Admitted Adolescents in the New York City Jail System. J Adolesc Health. 2014. Vol 54(5): 615-
     7.

     Monga P, Keller A, Venters H. Prevention and Punishment: Barriers to accessing health services
     for undocumented immigrants in the United States. LAWS. 2014. 3(1).

     Kaba F, Lewsi A, Glowa-Kollisch S, Hadler J, Lee D, Alper H, Selling D, MacDonald R, Solimo
     A, Parsons A, Venters H. Solitary Confinement and Risk of Self-Harm Among Jail Inmates.
     Amer J Public Health. 2014. Vol 104(3):442-7.

     MacDonald R, Parsons A, Venters H. The Triple Aims of Correctional Health: Patient safety,
     Population Health and Human Rights. Journal of Health Care for the Poor and Underserved.
     2013. 24(3).

     Parvez FM, Katyal M, Alper H, Leibowitz R, Venters H. Female sex workers
     incarcerated in New York City jails: prevalence of sexually transmitted infections and associated
     risk behaviors. Sexually Transmitted Infections. 89:280-284. 2013.

     Brittain J, Axelrod G, Venters H. Deaths in New York City Jails: 2001 – 2009.
     Am J Public Health. 2013 103:4.

     Jordan AO, Cohen LR, Harriman G, Teixeira PA, Cruzado-Quinones J, Venters H. Transitional
     Care Coordination in New York City Jails: Facilitating Linkages to Care for People with HIV
     Returning Home from Rikers Island. AIDS Behav. Nov. 2012.

     Jaffer M, Kimura C, Venters H. Improving medical care for patients with HIV in
     New York City jails. J Correct Health Care. 2012 Jul;18(3):246-50.

     Ludwig A, Parsons, A, Cohen, L, Venters H. Injury Surveillance in the NYC Jail System, Am J
     Public Health 2012 Jun;102(6).

     Venters H, Keller, AS. Psychiatric Services. (2012) Diversion of Mentally Ill Patients from
     Court-ordered care to Immigration Detention. Epub. 4/2012.

     Venters H, Gany, F. Journal of Immigrant and Minority Health (2011) Mental Health Concerns
     Among African Immigrants. 13(4): 795-7.

     Venters H, Foote M, Keller AS. Journal of Immigrant and Minority Health. (2010) Medical
     Advocacy on Behalf of Detained Immigrants. 13(3): 625-8.

     Venters H, McNeely J, Keller AS. Health and Human Rights. (2010) HIV Screening and Care
     for Immigration Detainees. 11(2) 91-102.

     Venters H, Keller AS. Journal of Health Care for the Poor and Underserved. (2009) The
     Immigration Detention Health Plan: An Acute Care Model for a Chronic Care Population.
     20:951-957.
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 24 of 39 PageID# 984




     Venters H, Gany, F. Journal of Immigrant and Minority Health (2009) African Immigrant
     Health. 4/4/09.

     Venters H, Dasch-Goldberg D, Rasmussen A, Keller AS, Human Rights Quarterly (2009) Into
     the Abyss: Mortality and Morbidity among Detained Immigrant. 31 (2) 474-491.

     Venters H, The Lancet (2008) Who is Jack Bauer? 372 (9653).

     Venters H, Lainer-Vos J, Razvi A, Crawford J, Shaf’on Venable P, Drucker EM, Am J Public
     Health (2008) Bringing Health Care Advocacy to a Public Defender’s Office. 98 (11).

     Venters H, Razvi AM, Tobia MS, Drucker E. Harm Reduct J. (2006) The case of Scott Ortiz: a
     clash between criminal justice and public health. Harm Reduct J. 3:21

     Cloez-Tayarani I, Petit-Bertron AF, Venters HD, Cavaillon JM (2003) Internat. Immunol.
     Differential effect of serotonin on cytokine production in lipopolysaccharide-stimulated human
     peripheral blood mononuclear cells.15,1-8.

     Strle K, Zhou JH, Broussard SR, Venters HD, Johnson RW, Freund GG, Dantzer R, Kelley KW,
     (2002) J. Neuroimmunol. IL-10 promotes survival of microglia without activating Akt. 122, 9-19.

     Venters HD, Broussard SR, Zhou JH, Bluthe RM, Freund GG, Johnson RW, Dantzer R, Kelley
     KW, (2001) J. Neuroimmunol. Tumor necrosis factor(alpha) and insulin-like growth factor-I in
     the brain: is the whole greater than the sum of its parts? 119, 151-65.

     Venters HD, Dantzer R, Kelley KW, (2000) Ann. N. Y. Acad. Sci. Tumor necrosis factor-alpha
     induces neuronal death by silencing survival signals generated by the type I insulin-like growth
     factor receptor. 917, 210-20.

     Venters HD, Dantzer R, Kelley KW, (2000) Trends. Neurosci. A new concept in
     neurodegeneration: TNFalpha is a silencer of survival signals. 23, 175-80.

     Venters HD, Tang Q, Liu Q, VanHoy RW, Dantzer R, Kelley KW, (1999) Proc. Natl. Acad. Sci.
     USA. A new mechanism of neurodegeneration: A proinflammatory cytokine inhibits receptor
     signaling by a survival peptide, 96, 9879-9884.

     Venters HD, Ala TA, Frey WH 2nd , (1998) Inhibition of antagonist binding to human brain
     muscarinic receptor by vanadium compounds. Recept. Signal. Transduct. 7, 137-142.

     Venters HD, Tang Q, Liu Q, VanHoy RW, Dantzer R, Kelley KW, (1999) Proc. Natl. Acad. Sci.
     USA. A new mechanism of neurodegeneration: A proinflammatory cytokine inhibits receptor
     signaling by a survival peptide, 96, 9879-9884.

     Venters HD, Ala TA, Frey WH 2nd , (1998) Inhibition of antagonist binding to human brain
     muscarinic receptor by vanadium compounds. Recept. Signal. Transduct. 7, 137-142.

     Venters HD, Bonilla LE, Jensen T, Garner HP, Bordayo EZ, Najarian MM, Ala TA, Mason RP,
     Frey WH 2nd, (1997) Heme from Alzheimer's brain inhibits muscarinic receptor binding via thiyl
     radical generation. Brain. Res. 764, 93-100.
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 25 of 39 PageID# 985



     Kjome JR, Swenson KA, Johnson MN, Bordayo EZ, Anderson LE, Klevan LC, Fraticelli AI,
     Aldrich SL, Fawcett JR, Venters HD, Ala TA, Frey WH 2nd (1997) Inhibition of antagonist and
     agonist binding to the human brain muscarinic receptor by arachidonic acid. J. Mol. Neurosci. 10,
     209-217.

                           Honors and Presentations (past 10 years)
     Invited presentation, COVID-19 in correctional settings. Briefing for U.S. Senate Staff,
     sponsored by The Sentencing Project, remote, May 29, 2020

     Invited presentation, COVID-19 in correctional settings. Briefing for Long Island
     Voluntary Organizations Active in Disaster , sponsored by The Health & Welfare
     Council of Long Island, remote, May 29, 2020.

     Invited presentation, COVID-19 in correctional settings. National Academy of Sciences
     Committee on Law and Justice, remote, May 12, 2020.

     Invited presentation, COVID-19 in correctional settings. National Association of
     Counties, Justice and Public Safety Committee, remote, April 1, 2020.

     Keynote Address, Academic Correctional Health Conference, April 2020, Chapel Hill,
     North Carolina, postponed.

     TedMed Presentation, Correctional Health, Boston MA, March 15, 2020.

     Finalist, Prose Award for Literature, Social Sciences category for Life and Death in Rikers
     Island, February, 2020.

     Keynote Address, John Howard Association Annual Benefit, November 2019, Chicago IL.

     Keynote Address, Kentucky Data Forum, Foundation for a Healthy Kentucky, November 2019,
     Cincinnati Ohio.

     Oral Presentation, Dual loyalty and other human rights concerns for physicians in jails an
     prisons. Association of Correctional Physicians, Annual meeting. 10/16, Las Vegas.

     Oral Presentation, Clinical Alternatives to Punitive Segregation: Reducing self-harm for
     incarcerated patients with mental illness. American Public Health Association Annual Meeting,
     November 2015, Chicago IL.

     Oral Presentation, Analysis of Deaths in ICE Custody over 10 Years . American Public Health
     Association Annual Meeting, November 2015, Chicago IL.

     Oral Presentation, Medication Assisted Therapies for Opioid Dependence in the New York City
     Jail System. American Public Health Association Annual Meeting, November 2015, Chicago IL.

     Oral Presentation, Pathologizing Normal Human Behavior: Violence and Solitary Confinement
     in an Urban Jail. American Public Health Association Annual Meeting, November 2014, New
     Orleans, LA.
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 26 of 39 PageID# 986



     Training, International Committee of the Red Cross and Red Crescent, Medical Director meeting
     10/15, Presentation on Human Rights and dual loyalty in correctional health.

     Paper of the Year, American Public Health Association. 2014. (Kaba F, Lewis A, Glowa-
     Kollisch S, Hadler J, Lee D, Alper H, Selling D, MacDonald R, Solimo A, Parsons A, Venters H.
     Solitary Confinement and Risk of Self-Harm Among Jail Inmates. Amer J Public Health. 2014.
     Vol 104(3):442-7.)

     Oral Presentation, Pathologizing Normal Human Behavior: Violence and Solitary Confinement
     in an Urban Jail. American Public Health Association Annual Meeting, New Orleans LA, 2014.

     Oral Presentation, Human rights at Rikers: Dual loyalty among jail health staff. American
     Public Health Association Annual Meeting, New Orleans LA, 2014.

     Poster Presentation, Mental Health Training for Immigration Judges. American Public Health
     Association Annual Meeting, New Orleans LA, 2014.

     Distinguished Service Award; Managerial Excellence. Division of Health Care Access and
     Improvement, NYC DOHMH. 2013.

     Oral Presentation, Solitary confinement in the ICE detention system. American Public Health
     Association Annual Meeting, Boston MA, 2013.

     Oral Presentation, Self-harm and solitary confinement in the NYC jail system. American Public
     Health Association Annual Meeting, Boston MA, 2013.

     Oral Presentation, Implementing a human rights practice of medicine inside New York City
     jails. American Public Health Association Annual Meeting, Boston MA, 2013.

     Poster Presentation, Human Rights on Rikers: integrating a human rights-based framework for
     healthcare into NYC’s jail system. American Public Health Association Annual Meeting, Boston
     MA, 2013.

     Poster Presentation, Improving correctional health care: health information exchange and the
     affordable care act. American Public Health Association Annual Meeting, Boston MA, 2013.

     Oral Presentation, Management of Infectious Disease Outbreaks in a Large Jail System.
     American Public Health Association Annual Meeting, Washington DC, 2011.

     Oral Presentation, Diversion of Patients from Court Ordered Mental Health Treatment to
     Immigration Detention. American Public Health Association Annual Meeting, Washington DC,
     2011.

     Oral Presentation, Initiation of Antiretroviral Therapy for Newly Diagnosed HIV Patients in the
     NYC Jail System. American Public Health Association Annual Meeting, Washington DC, 2011.

     Oral Presentation, Medical Case Management in Jail Mental Health Units. American Public
     Health Association Annual Meeting, Washington DC, 2011.

     Oral Presentation, Injury Surveillance in New York City Jails. American Public Health
     Association Annual Meeting, Washington DC, 2011.
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 27 of 39 PageID# 987




     Oral Presentation, Ensuring Adequate Medical Care for Detained Immigrants. Venters H, Keller
     A, American Public Health Association Annual Meeting, Denver, CO, 2010.

     Oral Presentation, HIV Testing in NYC Correctional Facilities. Venters H and Jaffer M,
     American Public Health Association, Annual Meeting, Denver, CO, 2010.

     Oral Presentation, Medical Concerns for Detained Immigrants. Venters H, Keller A, American
     Public Health Association Annual Meeting, Philadelphia, PA, November 2009.

     Oral Presentation, Growth of Immigration Detention Around the Globe. Venters H, Keller A,
     American Public Health Association Annual Meeting, Philadelphia, PA, November 2009.

     Oral Presentation, Role of Hospital Ethics Boards in the Care of Immigration Detainees.
     Venters H, Keller A, American Public Health Association Annual Meeting, Philadelphia, PA,
     November 2009.

     Oral Presentation, Health Law and Immigration Detainees. Venters H, Keller A, American
     Public Health Association Annual Meeting, Philadelphia, PA, November 2009.

     Bro Bono Advocacy Award, Advocacy on behalf of detained immigrants. Legal Aid Society of
     New York, October 2009.

     Oral Presentation, Deaths of immigrants detained by Immigration and Customs Enforcement.
     Venters H, Rasmussen A, Keller A, American Public Health Association Annual Meeting, San
     Diego CA, October 2008.

     Poster Presentation, Death of a detained immigrant with AIDS after withholding of prophylactic
     Dapsone. Venters H, Rasmussen A, Keller A, Society of General Internal Medicine Annual
     Meeting, Pittsburgh PA, April 2008.

     Poster Presentation, Tuberculosis screening among immigrants in New York City reveals higher
     rates of positive tuberculosis tests and less health insurance among African immigrants. Society of
     General Internal Medicine Annual Meeting, Pittsburgh PA, April 2008.

     Daniel Leicht Award for Achievement in Social Medicine, Montefiore Medical Center,
     Department of Family and Social Medicine, 2007.

     Poster Presentation, Case Findings of Recent Arestees. Venters H, Deluca J, Drucker E. Society
     of General Internal Medicine Annual Meeting, Toronto Canada, April 2007.

     Poster Presentation, Bringing Primary Care to Legal Aid in the Bronx. Venters H, Deluca J,
     Drucker E. Society of General Internal Medicine Annual Meeting, Los Angeles CA, April 2006.

     Poster Presentation, A Missed Opportunity, Diagnosing Multiple Myeloma in the Elderly
     Hospital Patient. Venters H, Green E., Society of General Internal Medicine Annual Meeting,
     New Orleans LA, April 2005.


                                                  Grants: Program
  San Diego County: Review of jail best practices (COCHS), 1/2020, $90,000.
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 28 of 39 PageID# 988
                                                                                               12



  Ryan White Part A - Prison Release Services (PRS). From HHS/HRSA to Correctional Health Services
  (NYC DOHMH), 3/1/16-2/28/17 (Renewed since 2007). Annual budget $ 2.7 million.

  Ryan White Part A - Early Intervention Services- Priority Population Testing. From HHS/HRSA to
  Correctional Health Services (NYC DOHMH), 3/1/16-2/28/18 (Renewed since 2013). Annual budget
  $250,000.

  Comprehensive HIV Prevention. From HHS to Correctional Health Services (NYC DOHMH), 1/1/16-
  12/31/16. Annual budget $500,000.


  HIV/AIDS Initiative for Minority Men. From HHS Office of Minority Health to Correctional Health
  Services (NYC DOHMH), 9/30/14-8/31/17. Annual budget $375,000.

  SPNS Workforce Initiative, From HRSA SPNS to Correctional Health Services (NYC DOHMH), 8/1/14-
  7/31/18. Annual budget $280,000.

  SPNS Culturally Appropriate Interventions. From HRSA SPNS to Correctional Health Services (NYC
  DOHMH), 9/1/13-8/31/18. Annual budget $290,000.

  Residential substance abuse treatment. From New York State Division of Criminal Justice Services to
  Correctional Health Services (NYC DOHMH), 1/1/11-12/31/17. Annual budget $175,000.

  Community Action for Pre-Natal Care (CAPC). From NY State Department of Health AIDS Institute to
  Correctional Health Services (NYC DOHMH), 1/1/05-12/31/10. Annual budget $290,000.

  Point of Service Testing. From MAC/AIDS, Elton John and Robin Hood Foundations to Correctional
  Health Services (NYC DOHMH), 11/1/09-10/31/12. Annual budget $100,000.

  Mental Health Collaboration Grant. From USDOJ to Correctional Health Services (NYC DOHMH),
  1/1/11-9/30/13. Annual budget $250,000.

                                               Teaching
  Instructor, Health in Prisons Course, Bloomberg School of Public Health, Johns Hopkins
  University, June 2015, June 2014, April 2019.

  Instructor, Albert Einstein College of Medicine/Montefiore Social Medicine Program Yearly
  lectures on Data-driven human rights, 2007-present.

                            Other Health & Human Rights Activities
  DIGNITY Danish Institute Against Torture, Symposium with Egyptian correctional health
  staff regarding dual loyalty and data-driven human rights. Cairo Egypt, September 20-23, 2014.

  Doctors of the World, Physician evaluating survivors of torture, writing affidavits for asylum
  hearings, with testimony as needed, 7/05-11/18.

  United States Peace Corps, Guinea Worm Educator, Togo West Africa, June 1990- December
  1991.
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 29 of 39 PageID# 989
                                                                                          13


                -Primary Project; Draconculiasis Eradication. Activities included assessing levels
                 of infection in 8 rural villages and giving prevention presentations to mothers in
                 Ewe and French
                -Secondary Project; Malaria Prevention.

                                              Books
  Venters H. Life and Death in Rikers Island. Johns Hopkins University Press. 2/19.

                                       Chapters in Books

  Venters H. Mythbusting Solitary Confinement in Jail. In Solitary Confinement Effects,
  Practices, and Pathways toward Reform. Oxford University Press, 2020.

  MacDonald R. and Venters H. Correctional Health and Decarceration. In Decarceration. Ernest
  Drucker, New Press, 2017.


                        Membership in Professional Organizations
  American Public Health Association


                                Foreign Language Proficiency
  French        Proficient
  Ewe           Conversant
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 30 of 39 PageID# 990
                                                                                         14




                               Prior Testimony and Deposition

  Benjamin v. Horn, 75 Civ. 3073 (HB) (S.D.N.Y.) as expert for defendants, 2015

  Rodgers v. Martin 2:16-cv-00216 (U.S.D.C. N.D.Tx) as expert for plaintiffs, 10/19/17

  Fikes v. Abernathy, 2017 7:16-cv-00843-LSC (U.S.D.C. N.D.AL) as expert for plaintiffs
  10/30/17.

  Fernandez v. City of New York, 17-CV-02431 (GHW)(SN) (S.D.NY) as defendant in role as
  City Employee 4/10/18.

  Charleston v. Corizon Health INC, 17-3039 (U.S.D.C. E.D. PA) as expert for plaintiffs 4/20/18.

  Gambler v. Santa Fe County, 1:17-cv-00617 (WJ/KK) as expert for plaintiffs 7/23/18.

  Hammonds v. Dekalb County AL, CASE NO.: 4:16-cv-01558-KOB as expert for plaintiffs
  11/30/2018.

  Mathiason v. Rio Arriba County NM, No. D-117-CV-2007-00054, as expert for plaintiff 2/7/19.

  Hutchinson v. Bates et. al. AL, No. 2:17-CV-00185-WKW- GMB, as expert for plaintiff 3/27/19.

  Lewis v. East Baton Rouge Parish Prison LA, No. 3:16-CV-352-JWD-RLB, as expert for
  plaintiff 6/24/19.

  Belcher v. Lopinto, No. 2:2018cv07368 - Document 36 (E.D. La. 2019) as expert for plaintiffs
  12/5/2019.
  Imoerati v. Semple, U.S. District Court, CT. No 3:18cv01847 (RNC), as expert for plaintiffs,
  3/11/20.

  USA v. Pratt. Western Dist of PA. Criminal No. 19-213, as expert for plaintiffs (Video Hearing
  4/28/20).

  USA v. NELSON Western Dist. Of PA. No: 1:19-cr-00021-DSC, as expert for plaintiffs (Video
  Hearing 5/4/20).

  Chunn v. Edge, No: 1:20-CV-01590-RPK-RLM, as expert for plaintiffs (Video Hearing 5/12/20,
  Video Deposition 4/30/20).

  Dianthe Martinez-Brooks et al v. D. Easter, Warden No. 3:20-cv-569 (MPS), as expert for
  plaintiffs (Video deposition 6/8/20. Video Hearing 6/11/20).

  Busby v. Booner, Western District of Tennessee, No. 3:20-cv-2359-SHL, as expert for plaintiffs
  (Video hearing 7/10/20).
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 31 of 39 PageID# 991
                                                                               15




                                             Fee Schedule

  Case review, reports, testimony $500/hour.
  Site visits and other travel, $2,500 per day (not including travel costs).
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 32 of 39 PageID# 992




        APPENDIX 1
                          Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 33 of 39 PageID# 993

COVID-19: Daily Trends

                          Overview              Cumulative Trends           Daily Trends                     Data Tables                     Race/Ethnicity
                                                                                                                                                                                                   Daily Change in Cases
                                                                                                                                                                                                         in Arizona
                          5,000
                                                                                                                                                                                                  Select Metric
                                                                                                                                                                                                  Daily Change in Cases
                          4,500
                                                                                                                                                                                                  Select Date Range
                                                                                                                                                                                                  All values
                          4,000

                                                                                                                                                                                                  Select State
                          3,500                                                                                                                                                                      United States
                                                                                                                                                                                                     Alabama
                                                                                                                                                                                                     Alaska
  Daily Change in Cases




                          3,000                                                                                                                                                                      Arizona
                                                                                                                                                                                                     Arkansas
                                                                                                                                                                                                     California
                                                                                                                                                                                                     Colorado
                          2,500
                                                                                                                                                                                                     Connecticut
                                                                                                                                                                                                     Delaware
                                                                                                                                                                                                     District of Columbia
                          2,000
                                                                                                                                                                                                     Florida
                                                                                                                                                                                                     Georgia
                                                                                                                                                                                                     Hawaii
                          1,500
                                                                                                                                                                                                     Idaho
                                                                                                                                                                                                     Illinois
                                                                                                                                                                                                     Indiana
                          1,000
                                                                                                                                                                                                     Iowa
                                                                                                                                                                                                     Kansas
                                                                                                                                                                                                     Kentucky
                           500
                                                                                                                                                                                                     Louisiana
                                                                                                                                                                                                     Maine
                             0                                                                                                                                                                       Maryland
                                                                                                                                                                                                     Massachusetts
                                     3/8/2020     3/23/2020   4/7/2020   4/22/2020   5/7/2020      5/22/2020       6/6/2020      6/21/2020       7/6/2020      7/21/2020      8/5/2020
                                                                                                                                                                                                     Michigan
                                                                                                    Date

* Large jumps in the Daily Change in Deaths and 7-Day Rolling Average Change in Deaths for the US Total and New Jersey on June 25, 2020 are due to New Jersey newly reporting both
probable and cumulative deaths. Only tests with results are included; all tests with pending results are excluded from all metrics. Case and Death Data: COVID-19 Dashboard by the Center for
Systems Science and Engineering (CSSE) at Johns Hopkins University. Testing and Hospitalization Data: The COVID Tracking Project. US total includes territories and 152 cases and 3 deaths from           Sources/Notes
the Grand Princess and Diamond Princess cruise ships (not displayed). See Sources/Notes for links to sources.
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 34 of 39 PageID# 994




        APPENDIX 2
                          Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 35 of 39 PageID# 995

COVID-19: Daily Trends

                          Overview          Cumulative Trends             Daily Trends                       Data Tables                     Race/Ethnicity
                                                                                                                                                                                                   Daily Change in Cases
                                                                                                                                                                                                          in Florida
                          16,000
                                                                                                                                                                                                  Select Metric
                                                                                                                                                                                                  Daily Change in Cases

                          14,000
                                                                                                                                                                                                  Select Date Range
                                                                                                                                                                                                  All values


                          12,000
                                                                                                                                                                                                  Select State
                                                                                                                                                                                                     United States
                                                                                                                                                                                                     Alabama
                                                                                                                                                                                                     Alaska
  Daily Change in Cases




                          10,000
                                                                                                                                                                                                     Arizona
                                                                                                                                                                                                     Arkansas
                                                                                                                                                                                                     California
                           8,000                                                                                                                                                                     Colorado
                                                                                                                                                                                                     Connecticut
                                                                                                                                                                                                     Delaware
                                                                                                                                                                                                     District of Columbia
                           6,000                                                                                                                                                                     Florida
                                                                                                                                                                                                     Georgia
                                                                                                                                                                                                     Hawaii
                                                                                                                                                                                                     Idaho
                           4,000                                                                                                                                                                     Illinois
                                                                                                                                                                                                     Indiana
                                                                                                                                                                                                     Iowa
                                                                                                                                                                                                     Kansas
                           2,000                                                                                                                                                                     Kentucky
                                                                                                                                                                                                     Louisiana
                                                                                                                                                                                                     Maine
                              0                                                                                                                                                                      Maryland
                                                                                                                                                                                                     Massachusetts
                                     3/8/2020   3/23/2020   4/7/2020   4/22/2020      5/7/2020      5/22/2020      6/6/2020      6/21/2020       7/6/2020      7/21/2020      8/5/2020
                                                                                                                                                                                                     Michigan
                                                                                                    Date

* Large jumps in the Daily Change in Deaths and 7-Day Rolling Average Change in Deaths for the US Total and New Jersey on June 25, 2020 are due to New Jersey newly reporting both
probable and cumulative deaths. Only tests with results are included; all tests with pending results are excluded from all metrics. Case and Death Data: COVID-19 Dashboard by the Center for
Systems Science and Engineering (CSSE) at Johns Hopkins University. Testing and Hospitalization Data: The COVID Tracking Project. US total includes territories and 152 cases and 3 deaths from           Sources/Notes
the Grand Princess and Diamond Princess cruise ships (not displayed). See Sources/Notes for links to sources.
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 36 of 39 PageID# 996




        APPENDIX 3
                          Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 37 of 39 PageID# 997

COVID-19: Daily Trends

                          Overview              Cumulative Trends           Daily Trends                     Data Tables                     Race/Ethnicity
                                                                                                                                                                                                   Daily Change in Cases
                                                                                                                                                                                                         in Virginia

                          1,600                                                                                                                                                                   Select Metric
                                                                                                                                                                                                  Daily Change in Cases


                                                                                                                                                                                                  Select Date Range
                          1,400                                                                                                                                                                   All values



                                                                                                                                                                                                  Select State
                          1,200
                                                                                                                                                                                                     United States
                                                                                                                                                                                                     Alabama
                                                                                                                                                                                                     Alaska
  Daily Change in Cases




                          1,000                                                                                                                                                                      Arizona
                                                                                                                                                                                                     Arkansas
                                                                                                                                                                                                     California
                                                                                                                                                                                                     Colorado
                           800                                                                                                                                                                       Connecticut
                                                                                                                                                                                                     Delaware
                                                                                                                                                                                                     District of Columbia
                                                                                                                                                                                                     Florida
                           600
                                                                                                                                                                                                     Georgia
                                                                                                                                                                                                     Hawaii
                                                                                                                                                                                                     Idaho
                           400                                                                                                                                                                       Illinois
                                                                                                                                                                                                     Indiana
                                                                                                                                                                                                     Iowa
                                                                                                                                                                                                     Kansas
                           200                                                                                                                                                                       Kentucky
                                                                                                                                                                                                     Louisiana
                                                                                                                                                                                                     Maine
                             0                                                                                                                                                                       Maryland
                                                                                                                                                                                                     Massachusetts
                                     3/8/2020     3/23/2020   4/7/2020   4/22/2020   5/7/2020      5/22/2020       6/6/2020      6/21/2020       7/6/2020      7/21/2020      8/5/2020
                                                                                                                                                                                                     Michigan
                                                                                                    Date

* Large jumps in the Daily Change in Deaths and 7-Day Rolling Average Change in Deaths for the US Total and New Jersey on June 25, 2020 are due to New Jersey newly reporting both
probable and cumulative deaths. Only tests with results are included; all tests with pending results are excluded from all metrics. Case and Death Data: COVID-19 Dashboard by the Center for
Systems Science and Engineering (CSSE) at Johns Hopkins University. Testing and Hospitalization Data: The COVID Tracking Project. US total includes territories and 152 cases and 3 deaths from           Sources/Notes
the Grand Princess and Diamond Princess cruise ships (not displayed). See Sources/Notes for links to sources.
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 38 of 39 PageID# 998




        APPENDIX 4
Case 1:20-cv-00821-LMB-JFA Document 43-4 Filed 08/10/20 Page 39 of 39 PageID# 999
